Exhibit 10.1

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

CRDENTIA CORP. AND CRDE CORP.,

§

 

 

§

 

 

§

 

 

Plaintiffs,

§

 

 

§

 

V.

§

CIVIL ACTION NO. 3:06:CV-1182-R

 

§

 

ROBERT LITTON AND STEVE

§

ECF

WILLIAMS,

§

 

 

§

 

 

Defendants.

§

 

 

COMPLETE SETTLEMENT AGREEMENT

This Complete Settlement Agreement (“AGREEMENT”) is made between CRDENTIA CORP.
(“CRDENTIA”) and CRDE CORP. (“CRDE”) (CRDENTIA and CRDE are also collectively
referred to as “CRD”), and ROBERT LITTON (“LITTON”), STEVE WILLIAMS (“WILLIAMS”)
and TRAVMED USA, INC. (“TRAVMED”) (LITTON, WILLIAMS and TRAVMED are also
collectively referred to as “TRM”), and is joined by MEDCAP PARTNERS, L.P.
(“MEDCAP”) for the limited purposes set forth herein (the foregoing are
collectively referred to herein as the “PARTIES” or singularly as a “PARTY”),
and is effective on the date signed by the last signatory hereto  (“EFFECTIVE
DATE”) as follows:

WHEREAS, to avoid the expense and burden of continuing litigation, and without
admitting or acknowledging any liability, CRD and TRM wish to effect a complete
resolution and settlement, and freely and voluntarily enter into this AGREEMENT
for that purpose; and

SETTLEMENT AGREEMENT

584725v8 (41420.00024)

Initials: CRDENTIA      CRDE      TRAVMED      LITTON      WILLIAMS

1


--------------------------------------------------------------------------------


WHEREAS, CRD and TRM have agreed to a compromise and settlement of any and all
claims asserted by all of the PARTIES in the following lawsuits:


1.                                       THE LAWSUIT ORIGINALLY STYLED CRDENTIA
CORP., CRDE CORP. AND TRAVMED USA, INC. V. ROBERT LITTON AND STEVE WILLIAMS,
WHICH WAS CAUSE NO. 06-00992 IN THE 193RD JUDICIAL DISTRICT COURT, DALLAS
COUNTY, TEXAS, AND WHICH WAS SUBSEQUENTLY REMOVED TO THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION, AND ASSIGNED CIVIL
ACTION NUMBER 3:06-CV-1182-R (THE “TEXAS LITIGATION”);


2.                                       THE LAWSUIT ORIGINALLY STYLED TRAVMED,
USA, INC. V. CRDENTIA CORP., WHICH WAS CAUSE NO. 06 CVS 9921, AND WHICH WAS
FILED IN THE GENERAL COURT OF JUSTICE, SUPERIOR COURT DIVISION OF MECKLENBURG
COUNTY NORTH CAROLINA (THE “FIRST NC LAWSUIT”); AND


3.                                       THE LAWSUIT ORIGINALLY STYLED CRDENTIA
CORPORATION V. TRAVMED USA, INC., SONIA M. HARVEY, JENNIFER A. BARNETTE, KELLEY
GOULLA, AND STEVEN G. GIESLER, WHICH WAS CAUSE NO. 06 CVS 10480, AND WHICH WAS
FILED IN THE GENERAL COURT OF JUSTICE, SUPERIOR COURT DIVISION OF MECKLENBURG
COUNTY NORTH CAROLINA (THE “SECOND NC LAWSUIT”); AND

2


--------------------------------------------------------------------------------


WHEREAS, the FIRST NC LAWSUIT and the SECOND NC LAWSUIT have been transferred
and consolidated into Cause No. 06 CVS 9921, which is currently pending before
the North Carolina Business Court (the “NC LITIGATION”); and

WHEREAS, the Parties desire to finally and forever compromise and to settle all
the claims and liabilities related to the TEXAS LITIGATION and the NC LITIGATION
and any and all other claims or matters between them as of the EFFECTIVE DATE;

NOW THEREFORE, in consideration of the mutual promises and undertakings stated
in this AGREEMENT, the Parties agree as follows:


1.                                       PAYMENT TO LITTON AND WILLIAMS.  AS A
CONDITION PRECEDENT TO THE AGREEMENTS MADE BY LITTON, WILLIAMS AND TRAVMED IN
THIS AGREEMENT, CRD SHALL PAY TO LITTON AND WILLIAMS THE SUM OF TWO HUNDRED AND
SEVENTY-FIVE THOUSAND DOLLARS AND NO CENTS ($275,000.00) (THE “PRINCIPAL
AMOUNT”) AS ADDITIONAL CONSIDERATION TO RESOLVE THE CLAIMS RAISED IN THE TEXAS
LITIGATION.  CRD SHALL DELIVER A CASHIER’S CHECK MADE PAYABLE TO “JENKINS &
WATKINS, P.C. TRUST ACCOUNT” TO COUNSEL FOR TRM IN THE FULL AMOUNT OF THE
PRINCIPAL AMOUNT ON OR BEFORE SEPTEMBER 27, 2007.


2.                                       TRANSFER OF CERTAIN PROPERTY.  AS
ADDITIONAL CONSIDERATION TO RESOLVE THE CLAIMS RAISED IN THE NC LITIGATION, CRD
SHALL DELIVER TO TRAVMED THE FOLLOWING DOCUMENTS AND TANGIBLE THINGS WITHIN
SEVEN (7) DAYS OF THE EXECUTION OF THIS AGREEMENT BY TRM:


(A)                                  THE ORIGINAL CONTRACT BETWEEN TRAVMED AND
THE DEPARTMENT OF VETERANS AFFAIRS.

3


--------------------------------------------------------------------------------



(B)                                 THE TANGIBLE ITEMS THAT ARE LISTED ON
EXHIBIT “A” ATTACHED HERETO.


(C)                                  WHATEVER FINANCIAL INFORMATION THAT MAY BE
REASONABLY NECESSARY IN ORDER FOR TRAVMED TO FILE ITS 2006 TAX RETURNS FOR THE
PERIOD OF MAY 9, 2006 TO DECEMBER 31, 2006.


(D)                                 A COPY OF THE BACKUP OF THE ORIGINAL TRAVMED
SERVER ARRAY [BELIEVED TO BE REFERENCED AS TRAV-SERV01RAID5] THAT WAS MADE ON OR
ABOUT JUNE 23, 2006, WHICH COMPRISES OF A COPY OF WHAT EXISTED AS OF MARCH 28,
2005.

In the event that TRAVMED reasonably requires additional financial information
pertaining to TRAVMED in connection with an IRS audit, CRD agrees to reasonably
cooperate with TRAVMED by complying with reasonable requests for additional
information.


3.                                       CRD’S RELEASE.  IN CONSIDERATION FOR
THE MUTUAL AGREEMENTS CONTAINED HEREIN, CRDENTIA AND CRDE, ON BEHALF OF
THEMSELVES AND THEIR PAST, CURRENT OR FUTURE SUBSIDIARIES, RELATED ENTITIES,
ASSIGNS, OFFICERS, DIRECTORS, AGENTS, SERVANTS, ATTORNEYS, INSURERS, EMPLOYEES,
CONSULTANTS, TRUSTEES, HEIRS AND THE LIKE, (COLLECTIVELY, THE “CRD RELEASING
PARTIES”) HEREBY AGREE TO AND DO HEREBY FOREVER GENERALLY RELEASE AND DISCHARGE
LITTON, WILLIAMS, TRAVMED AND THEIR PAST, CURRENT OR FUTURE SUBSIDIARIES,
RELATED ENTITIES, ASSIGNS, OFFICERS, DIRECTORS, AGENTS, SERVANTS, ATTORNEYS,
INSURERS, EMPLOYEES, CONSULTANTS, TRUSTEES, HEIRS AND THE LIKE, (COLLECTIVELY,
THE “TRM RELEASED PARTIES”) OF AND FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS,
ACTIONS AND CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, WHICH THE CRD RELEASING PARTIES HAVE, MAY HAVE OR MAY CLAIM TO
HAVE, AGAINST THE TRM RELEASED PARTIES, ARISING OUT OF ANY ACT, OMISSION, OR
EVENT OCCURRING PRIOR TO OR CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, FROM THE BEGINNING OF TIME THROUGH THE EFFECTIVE DATE OF THIS
AGREEMENT, INCLUDING,

4


--------------------------------------------------------------------------------



WITHOUT LIMITATION, THOSE MATTERS WHICH WERE ASSERTED OR WHICH MIGHT HAVE BEEN
ASSERTED IN THE TEXAS LITIGATION, OR THE NC LITIGATION, INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS FOR BREACH OF CONTRACT, ANY CLAIMS BASED ON TORT OR ANY
CLAIMS IN EQUITY; AND ANY OTHER STATUTORY, REGULATORY OR COMMON LAW CAUSES OF
ACTION.  THE CRD RELEASING PARTIES HEREBY RELEASE THE TRM RELEASED PARTIES FROM
ANY LIABILITY, PAST OR PRESENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
CLAIMS FOR DAMAGES INCLUDING ALL CLAIMS FOR ACTUAL, COMPENSATORY, STATUTORY,
PUNITIVE, TREBLE, OR EXEMPLARY DAMAGES, COSTS AND EXPENSES, OR ATTORNEYS’ FEES
WHICH ANY OF THE CRD RELEASING PARTIES, HAS, MAY HAVE, OR MAY CLAIM TO HAVE,
AGAINST ANY OF THE TRM RELEASED PARTIES, FROM THE BEGINNING OF TIME THROUGH THE
EFFECTIVE DATE OF THIS AGREEMENT.  THE CRD RELEASING PARTIES EXPRESSLY INTEND
THAT THIS RELEASE TO REACH TO THE MAXIMUM EXTENT PERMITTED BY LAW, PROVIDED
HOWEVER, THAT THE CRD RELEASING PARTIES DO NOT HEREBY WAIVE, RELINQUISH OR
RELEASE ANY RIGHTS ARISING OUT OF THIS AGREEMENT.


4.                                       TRM’S RELEASE.  IN CONSIDERATION FOR
THE MUTUAL AGREEMENTS CONTAINED HEREIN, LITTON, WILLIAMS AND TRAVMED, ON BEHALF
OF THEMSELVES AND THEIR PAST, CURRENT OR FUTURE SUBSIDIARIES, RELATED ENTITIES,
ASSIGNS, OFFICERS, DIRECTORS, AGENTS, SERVANTS, ATTORNEYS, INSURERS, EMPLOYEES,
CONSULTANTS, TRUSTEES, HEIRS AND THE LIKE, (COLLECTIVELY, THE “TRM RELEASING
PARTIES”) HEREBY AGREE TO AND DO HEREBY FOREVER GENERALLY RELEASE AND DISCHARGE
CRDENTIA, CRDE AND THEIR PAST, CURRENT OR FUTURE SUBSIDIARIES, RELATED ENTITIES,
ASSIGNS, OFFICERS, DIRECTORS, AGENTS, SERVANTS, ATTORNEYS, INSURERS, EMPLOYEES,
CONSULTANTS, TRUSTEES, HEIRS AND THE LIKE, INCLUDING BUT NOT LIMITED TO JAMES D.
DURHAM (COLLECTIVELY, THE “CRD RELEASED PARTIES”), OF AND FROM ANY AND ALL
RIGHTS, CLAIMS, DEMANDS, ACTIONS AND CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, WHICH

5


--------------------------------------------------------------------------------



THE TRM RELEASING PARTIES HAVE, MAY HAVE OR MAY CLAIM TO HAVE, AGAINST THE CRD
RELEASED PARTIES, ARISING OUT OF ANY ACT, OMISSION, OR EVENT OCCURRING PRIOR TO
OR CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT, FROM THE BEGINNING OF
TIME THROUGH THE EFFECTIVE DATE OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THOSE MATTERS WHICH WERE ASSERTED OR WHICH MIGHT HAVE BEEN ASSERTED
IN THE TEXAS LITIGATION OR THE NC LITIGATION, INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS FOR BREACH OF CONTRACT, ANY CLAIMS BASED ON TORT OR ANY CLAIMS IN EQUITY;
AND ANY OTHER STATUTORY, REGULATORY OR COMMON LAW CAUSES OF ACTION.  THE TRM
RELEASING PARTIES HEREBY RELEASE THE CRD RELEASED PARTIES FROM ANY LIABILITY,
PAST OR PRESENT, INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS FOR DAMAGES
INCLUDING ALL CLAIMS FOR ACTUAL, COMPENSATORY, STATUTORY, PUNITIVE, TREBLE, OR
EXEMPLARY DAMAGES, COSTS AND EXPENSES, OR ATTORNEYS’ FEES WHICH ANY OF THE TRM
RELEASING PARTIES, HAS, MAY HAVE, OR MAY CLAIM TO HAVE, AGAINST ANY OF THE CRD
RELEASED PARTIES, FROM THE BEGINNING OF TIME THROUGH THE EFFECTIVE DATE OF THIS
AGREEMENT.  THE TRM RELEASING PARTIES EXPRESSLY INTEND THAT THIS RELEASE TO
REACH TO THE MAXIMUM EXTENT PERMITTED BY LAW, PROVIDED HOWEVER, THAT THE TRM
RELEASING PARTIES DO NOT HEREBY WAIVE, RELINQUISH OR RELEASE ANY RIGHTS ARISING
OUT OF THIS AGREEMENT.


5.                                       REPRESENTATIONS.  THE PARTIES
UNDERSTAND THAT EACH OF THE REPRESENTATIONS AND COMMITMENTS BY THEM IN THIS
AGREEMENT IS ESSENTIAL AND MATERIAL TO EACH OF THE PARTIES AND THAT THE
CONSIDERATION REFERENCED HEREIN WOULD NOT HAVE BEEN GIVEN BUT FOR EACH OF THESE
REPRESENTATIONS AND COMMITMENTS BY EACH OF THEM.

6


--------------------------------------------------------------------------------


6.                                     Obligations to Creditors and Indemnity. 
TRAVMED will indemnify, defend, and hold CRD harmless against and from all
matters or obligations listed on the schedules attached hereto as EXHIBIT “B.” 
In the event that any person or entity presents a claim or demand to CRD
regarding any matter or obligation listed on the schedules attached hereto as
Exhibit “B,” CRD shall promptly provide written notice of such claim or demand
to TRAVMED, along with all information reasonably available to CRD regarding
such claim or demand.  Thereafter, TRAVMED will have an obligation to attempt to
resolve such claim or demand and/or to defend such claim or demand if no
resolution is accomplished by TRAVMED.  Further, TRAVMED’s maximum obligation to
indemnify (but not to defend) CRD regarding each matter or obligation listed on
the schedules attached hereto as Exhibit “B” shall be limited to the amount of
each matter or obligation listed on the schedules attached hereto as Exhibit
“B.”  Nothing in this AGREEMENT shall be interpreted or construed as an
admission by any PARTY of liability or responsibility for any matter or
obligation not listed on the schedules attached hereto as Exhibit “B.”


7.                                       NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE COMMUNICATED TO THE PARTIES IN WRITING AND
SHALL BE HAND-DELIVERED OR MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, WITH RETURN RECEIPT REQUESTED.  HAND-DELIVERED NOTICES SHALL BE DEEMED
COMMUNICATED WHEN RECEIVED.  MAILED NOTICES SHALL BE DEEMED COMMUNICATED UPON
THE EARLIER OF: (I) THE DATE OF RECEIPT, OR (II) THREE (3) FULL BUSINESS DAYS
AFTER MAILING IF MAILED TO THE FOLLOWING RESPECTIVE ADDRESSES:

TO LITTON:

Robert Litton
1815 Coffey Point Dr., Ste. 100
Charlotte, NC 28217

 

7


--------------------------------------------------------------------------------


 

WITH A COPY TO:

Kevin Robinowitz
Jenkins & Watkins, A Professional Corporation
2515 McKinney Avenue, Suite 800
Dallas, Texas  75201

 

 

TO WILLIAMS:

Steve Williams
1815 Coffey Point Dr., Ste. 100
Charlotte, NC 28217

 

 

WITH A COPY TO:

Kevin Robinowitz
Jenkins & Watkins, A Professional Corporation
2515 McKinney Avenue, Suite 800
Dallas, Texas  75201

 

 

TO TRAVMED:

Travmed USA, Inc.
Attn: Mr. Robert Litton
1815 Coffey Point Dr., Ste. 100
Charlotte, NC 28217

 

 

WITH A COPY TO:

Kevin Robinowitz
Jenkins & Watkins, A Professional Corporation
2515 McKinney Avenue, Suite 800
Dallas, Texas  75201

 

 

TO CRDENTIA:

Crdentia Corp.
Attention: Mr. John Kaiser
Chief Executive Officer
and
Mr. James J. TerBeest
Chief Financial Officer
5001 LBJ Freeway
Suite 850
Dallas, Texas 75244

 

 

WITH A COPY TO:

Boyd A. Mouse
Kane Russell Coleman & Logan P.C.
3700 Thanksgiving Tower
1601 Elm Street
Dallas, Texas  75201

 

8


--------------------------------------------------------------------------------


 

TO CRDE Corp.:

CRDE Corp.
Attention: Mr. John Kaiser
Chief Executive Officer
and
Mr. James J. TerBeest
Chief Financial Officer
5001 LBJ Freeway
Suite 850
Dallas, Texas 75244

 

 

WITH A COPY TO:

Boyd A. Mouse
Kane Russell Coleman & Logan P.C.
3700 Thanksgiving Tower
1601 Elm Street
Dallas, Texas  75201

 

 

TO MEDCAP:

C. Fred Toney
MedCap Partners, L.P.
500 Third Street, Suite 535
San Francisco, CA 94107

 

Any PARTY may change an address for notices by giving written notice to the
other PARTIES.

8.                                       Additional Representations and
Indemnification Agreement by MEDCAP  To induce LITTON, WILLIAMS and TRAVMED to
enter into this AGREEMENT, MEDCAP represents and affirms as follows: (1) On or
about April 18, 2006, CRDENTIA, CRDE, TRAVMED, and certain other entities owned
or controlled by CRDENTIA issued a promissory note in the principal amount of
One Million, Four Hundred and Ten Thousand Dollars ($1,410,000.00) made payable
to Staff Search, Ltd. (the “STAFF SEARCH NOTE”); (2)  MEDCAP purchased the STAFF
SEARCH NOTE; (3) During the time that MEDCAP was the sole owner of the STAFF
SEARCH NOTE and all legal rights arising therefrom, MEDCAP released TRAVMED from
all obligations under the

9


--------------------------------------------------------------------------------


STAFF SEARCH NOTE; and (4) During the time that MEDCAP was the sole owner of the
STAFF SEARCH NOTE and all legal rights arising therefrom, MEDCAP removed TRAVMED
from the STAFF SEARCH NOTE by eliminating any reference to TRAVMED from the
STAFF SEARCH NOTE and by striking out TRAVMED’s signature from the STAFF SEARCH
NOTE.

To further induce LITTON, WILLIAMS and TRAVMED to enter into this AGREEMENT, CRD
warrants and represents that the STAFF SEARCH NOTE is the only promissory note
(other than any promissory notes or indebtedness with Bridge Healthcare Finance,
LLC or its related entities, from which TRAVMED has been released) that was
entered into, undertaken or made by TRAVMED from March 28, 2005 through May 9,
2006.

To further induce LITTON, WILLIAMS and TRAVMED to enter into this AGREEMENT,
MEDCAP promises that, should either CRDENTIA or CRDE file a voluntary petition
in bankruptcy or have an involuntary petition in bankruptcy filed against it
within 100 days of the day on which CRD delivers payment of the PRINCIPAL AMOUNT
to TRM’s attorney, MEDCAP will indemnify, defend, and hold LITTON, WILLIAMS and
TRAVMED harmless against and from any and all preference claims that may be
brought against LITTON, WILLIAMS or TRAVMED as a result of the payment of the
PRINCIPAL AMOUNT.  In the event that any person or entity presents a claim or
demand to LITTON, WILLIAMS or TRAVMED regarding such preference claim, TRM shall
promptly provide written notice of such claim or demand to MEDCAP, along with
all information reasonably available to TRM regarding such claim or demand. 
Thereafter, MEDCAP will have an obligation to attempt to resolve such claim or
demand and/or to defend such claim or demand if no

10


--------------------------------------------------------------------------------


resolution is accomplished by MECDAP.  Further, MEDCAP’s maximum obligation to
indemnify (but not to defend) LITTON, WILLIAMS or TRAVMED shall be limited to
the PRINCIPAL AMOUNT.

To induce CRD and MEDCAP to enter into this AGREEMENT, LITTON, WILLIAMS and
TRAVMED covenant and agree that they have not and shall not take any action
whatsoever, directly or indirectly, to encourage, solicit, assist, induce, or in
any way aid any other person or entity in the filing of any petition in
bankruptcy against CRDENTIA and/or CRDE.  In the event that LITTON, WILLIAMS or
TRAVMED breach or have breached the foregoing covenant, then MEDCAP shall be
excused and/or relieved of any obligation to indemnify, defend, and hold LITTON,
WILLIAMS and TRAVMED harmless against and from any and all preference claims
that may be brought against LITTON, WILLIAMS or TRAVMED as a result of the
payment of the PRINCIPAL AMOUNT.


9.                                       LETTER TO BRIDGE HEALTHCARE FINANCE,
LLC AND BRIDGE OPPORTUNITY FINANCE, LLC.  CONCURRENTLY WITH THE EXECUTION OF
THIS AGREEMENT, THE PARTIES SHALL EXECUTE THE LETTER IN THE FORM ATTACHED HERETO
AS EXHIBIT “C”, WHICH WILL AUTHORIZE AND REQUEST BRIDGE HEALTHCARE FINANCE, LLC
AND BRIDGE OPPORTUNITY FINANCE, LLC (COLLECTIVELY, “BRIDGE”) TO RELEASE TO CRD
ALL MONIES HELD BY BRIDGE AS A RESULT OF THE PARTIES’ DISPUTES.  CRD REPRESENTS
AND WARRANTS THAT THE AMOUNT OF MONEY BEING HELD BY BRIDGE IS LESS THAN
$25,000.  CRD REPRESENTS AND WARRANTS THAT ALL MONIES HELD BY BRIDGE AS A RESULT
OF THE PARTIES’ DISPUTES AND BEING RELEASED PURSUANT TO THE LETTER ATTACHED AS
EXHIBIT “C” ARE BEING HELD BY BRIDGE SOLELY TO PAY ITS ANTICIPATED ATTORNEY’S

11


--------------------------------------------------------------------------------



FEES EXPENDED ON MATTERS RELATED THE PARTIES’ DISPUTES.  THE PARTIES SHALL TAKE
WHATEVER ADDITIONAL REASONABLE ACTIONS, IF ANY, THAT BRIDGE MAY REQUEST TO
ACCOMPLISH THE RELEASE OF THE FOREGOING FUNDS TO CRD.

10.                                 No Indemnity for Medical Malpractice and
Workman’s Compensation Liability Claims.  LITTON, WILLIAMS and TRAVMED agree
that CRDENTIA and CRDE shall not have any responsibility to indemnify, defend or
hold them harmless from any claims, demands and causes of action asserted
against LITTON, WILLIAMS, or TRAVMED arising from any acts or omissions
occurring, in whole or in part, during the time period from March 28, 2005 to
May 8, 2006, including but not limited to (1) any incident involving a patient
that occurred in whole or in part during the period from March 28, 2005 to May
8, 2006, or (2) any on-the-job injury sustained in whole or in part by a TRAVMED
nurse or employee during the period from March 28, 2005 to May 8, 2006. 
CRDENTIA and CRDE agree that LITTON, WILLIAMS and TRAVMED shall not have any
responsibility to indemnify, defend or hold them harmless from any claims,
demands and causes of action asserted against CRDENTIA or CRDE arising from any
acts or omissions occurring, in whole or in part, during the time period from
March 28, 2005 to May 8, 2006, including but not limited to (1) any incident
involving a patient that occurred in whole or in part during the period from
March 28, 2005 to May 8, 2006, or (2) any on-the-job injury sustained in whole
or in part by a TRAVMED nurse or employee during the period from March 28, 2005
to May 8, 2006.  Nothing in this AGREEMENT shall be interpreted or construed as
an admission by any PARTY of liability or responsibility for any such claims.

12


--------------------------------------------------------------------------------



11.                                 ADDITIONAL REPRESENTATIONS BY LITTON AND
WILLIAMS.  LITTON AND WILLIAMS EACH REPRESENT AND WARRANT TO CRD THAT THEY ARE
THE SOLE SHAREHOLDERS OF TRAVMED AS OF THE EFFECTIVE DATE.


12.                                 ADVICE OF COUNSEL.  IN EXECUTING THIS
AGREEMENT, EACH OF THE PARTIES ACKNOWLEDGES THAT THEY HAVE EITHER CONSULTED WITH
COUNSEL OF THEIR CHOICE OR HAVE HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH
COUNSEL OF THEIR CHOICE; AND, THAT THEY HAVE EXECUTED THIS AGREEMENT FREELY AND
VOLUNTARILY, AFTER INDEPENDENT INVESTIGATION, AND WITHOUT FRAUD, DURESS OR UNDUE
INFLUENCE. THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE HAD A
REASONABLE PERIOD OF TIME FOR DELIBERATION BEFORE EXECUTING THIS AGREEMENT.


13.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
EXCLUSIVELY ENFORCEABLE IN DALLAS COUNTY, TEXAS, AND A COURT OF PROPER
JURISDICTION LOCATED IN DALLAS COUNTY, TEXAS SHALL BE EXCLUSIVE VENUE FOR ANY
LAWSUIT REGARDING THIS AGREEMENT.  THIS AGREEMENT SHALL BE INTERPRETED BY,
GOVERNED BY, AND ENFORCED UNDER THE LAWS OF THE STATE OF TEXAS, AND IS
PERFORMABLE EXCLUSIVELY IN DALLAS COUNTY, TEXAS.


14.                                 AMENDMENTS. THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING BETWEEN THE PARTIES.  THIS AGREEMENT REPLACES AND
SUPERSEDES ANY PREVIOUS AGREEMENTS BETWEEN LITTON AND CRDENTIA, BETWEEN LITTON
AND CRDE, BETWEEN WILLIAMS AND CRDENTIA, BETWEEN WILLIAMS AND CRDE, BETWEEN
TRAVMED AND CRDENTIA, BETWEEN TRAVMED AND CRDE, AS WELL AS ANY OTHER AGREEMENT
BETWEEN LITTON, WILLIAMS AND/OR TRAVMED AND ANY ENTITY OWNED OR CONTROLLED,
WHETHER DIRECTLY OR INDIRECTLY, BY CRDENTIA, AS WELL AS ANY OTHER AGREEMENT
BETWEEN CRDENTIA, CRDE, AND ANY ENTITY OWNED OR CONTROLLED, WHETHER DIRECTLY OR
INDIRECTLY, BY

13


--------------------------------------------------------------------------------



LITTON, WILLIAMS AND/OR TRAVMED.  NO SUBSEQUENT AMENDMENTS TO THIS AGREEMENT OR
OTHER PROMISES OR AGREEMENTS SHALL BE BINDING UNLESS THEY ARE IN WRITING AND
SIGNED BY AN OFFICER OR PERSON AUTHORIZED TO BIND THE PARTY AGAINST WHOM THE
ENFORCEMENT OF SUCH AMENDMENTS, PROMISES OR AGREEMENTS IS SOUGHT.  IN THE EVENT
ANY PORTION OF THIS AGREEMENT IS DEEMED UNENFORCEABLE, VOID, VOIDABLE, OR OF NO
FORCE AND EFFECT, NO OTHER PORTION WILL BE THEREBY AFFECTED, AND THE REMAINDER
OF THIS AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT.  THE AGREEMENT MAY BE
EXECUTED IN MULTIPLE ORIGINALS EACH OF WHICH SHALL BE CONSTRUED AS AN ORIGINAL.


15.                                 DISMISSAL OF THE TEXAS LITIGATION AND THE NC
LITIGATION.  THE PARTIES SHALL DISMISS THE TEXAS LITIGATION, THE FIRST NC
LAWSUIT, THE SECOND NC LAWSUIT, AND THE NC LITIGATION IN THEIR ENTIRETY, WITH
PREJUDICE TO THE REFILLING OF SAME.  THE PARTIES HEREBY AUTHORIZE THEIR
RESPECTIVE COUNSEL TO DISMISS THE TEXAS LITIGATION, THE FIRST NC LAWSUIT, THE
SECOND NC LAWSUIT, AND THE NC LITIGATION IN THEIR ENTIRETY, WITH PREJUDICE TO
THE REFILLING OF SAME, WITH EACH PARTY TO BEAR ITS OWN COSTS AND FEES.  THE
PARTIES ALSO AUTHORIZE THEIR RESPECTIVE COUNSEL TO FILE WHATEVER PAPERS ARE
NECESSARY TO ACCOMPLISH THE RETURN OF ANY BONDS OR OTHER MONIES DEPOSITED WITH A
COURT TO THE PARTY THAT DEPOSITED THE SAME.


16.                                 NO ASSIGNMENT/INDEMNITY.  THE CRD RELEASING
PARTIES HEREBY REPRESENT AND WARRANT THAT THEY HAVE NOT ASSIGNED OR OTHERWISE
TRANSFERRED TO ANY OTHER PERSON OR ENTITY ANY INTEREST IN ANY CLAIM, DEMAND,
ACTION AND/OR CAUSE OF ACTION THEY HAVE, OR MAY HAVE, OR MAY CLAIM TO HAVE
AGAINST ANY OF THE TRM RELEASED PARTIES.  CRD AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH AND EVERY ONE OF THE TRM RELEASED PARTIES FROM ANY AND ALL
INJURIES, HARM, DAMAGES, COSTS,

14


--------------------------------------------------------------------------------



LOSSES, EXPENSES AND/OR LIABILITY INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT
COSTS, INCURRED AS A RESULT OF ANY CLAIMS OR DEMANDS WHICH MAY HEREAFTER BE
ASSERTED AGAINST ANY OF THE TRM RELEASED PARTIES BY, THROUGH, OR BY VIRTUE OF AN
ASSIGNMENT OR OTHER TRANSFER BY THE CRD RELEASING PARTIES OR ANY ASSIGNEE OF THE
CRD RELEASING PARTIES.  THE CRD RELEASING PARTIES REPRESENT AND WARRANT THAT
THEY HAVE MADE NO ASSIGNMENT FOR THE BENEFIT OF CREDITORS AND THAT THEY HAVE NOT
FILED ANY BANKRUPTCY PROCEEDING, NOR HAD ANY BANKRUPTCY PROCEEDING PENDING TO
THEIR KNOWLEDGE, SINCE JANUARY 1, 2005.  THE TRM RELEASING PARTIES HEREBY
REPRESENT AND WARRANT THAT THEY HAVE NOT ASSIGNED OR OTHERWISE TRANSFERRED TO
ANY OTHER PERSON OR ENTITY ANY INTEREST IN ANY CLAIM, DEMAND, ACTION AND/OR
CAUSE OF ACTION THEY HAVE, OR MAY HAVE, OR MAY CLAIM TO HAVE AGAINST ANY OF THE
CRD RELEASED PARTIES.  TRM AGREES TO INDEMNIFY AND HOLD HARMLESS EACH AND EVERY
ONE OF THE CRD RELEASED PARTIES FROM ANY AND ALL INJURIES, HARM, DAMAGES, COSTS,
LOSSES, EXPENSES AND/OR LIABILITY INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT
COSTS, INCURRED AS A RESULT OF ANY CLAIMS OR DEMANDS WHICH MAY HEREAFTER BE
ASSERTED AGAINST ANY OF THE CRD RELEASED PARTIES BY, THROUGH, OR BY VIRTUE OF AN
ASSIGNMENT OR OTHER TRANSFER BY THE TRM RELEASING PARTIES OR ANY ASSIGNEE OF THE
TRM RELEASING PARTIES.  THE TRM RELEASING PARTIES REPRESENT AND WARRANT THAT
THEY HAVE MADE NO ASSIGNMENT FOR THE BENEFIT OF CREDITORS AND THAT THEY HAVE NOT
FILED ANY BANKRUPTCY PROCEEDING, NOR HAD ANY BANKRUPTCY PROCEEDING PENDING TO
THEIR KNOWLEDGE, SINCE JANUARY 1, 2005.


17.                                 MULTIPLE COUNTERPARTS.  THE AGREEMENT MAY BE
EXECUTED IN MULTIPLE ORIGINALS EACH OF WHICH SHALL BE CONSTRUED AS AN ORIGINAL.

15


--------------------------------------------------------------------------------



18.                                 WARRANTY OF AUTHORITY.  EACH OF THE
SIGNATORIES HERETO REPRESENTS AND WARRANTS THAT HE OR SHE IS COMPETENT TO
EXECUTE THIS AGREEMENT AND HAS FULL AUTHORITY TO BIND THE PARTY REPRESENTED.


19.                                 NO WAIVER.  THE WAIVER BY ANY PARTY HERETO
OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER
OF ANY SUBSEQUENT BREACH BY ANY PARTY, NOR SHALL ANY WAIVER OPERATE OR BE
CONSTRUED AS A RESCISSION OF THIS AGREEMENT.


20.                                 SECTION CAPTIONS.  ANY SECTION CAPTIONS
WHICH MAY APPEAR ON THIS DOCUMENT ARE NOT PART OF THIS AGREEMENT AND SHALL NOT
BE USED IN CONSTRUING ITS TERMS.


21.                                 FACSIMILE SIGNATURES.  A SIGNATURE BY
FACSIMILE SHALL BE AS BINDING AS AN ORIGINAL SIGNATURE.


22.                                 CONSTRUCTION OF AGREEMENT.  EACH PARTY HAS
PARTICIPATED EQUALLY IN THE FORMATION AND DRAFTING OF THIS AGREEMENT.  ANY
AMBIGUITY HEREIN SHALL NOT BE CONSTRUED AGAINST ANY PARTY AS THE DRAFTER OF THIS
AGREEMENT.


23.                                 VOLUNTARY AGREEMENT.  THE PARTIES FURTHER
DECLARE THAT, UPON EXECUTION OF THIS AGREEMENT, THE TERMS OF SUCH AGREEMENT HAVE
BEEN COMPLETELY READ, ARE FULLY UNDERSTOOD, AND ARE VOLUNTARILY ACCEPTED, AFTER
COMPLETE CONSIDERATION OF ALL FACTS AND THEIR LEGAL RIGHTS, OF WHICH EACH HAS
HAD THE OPPORTUNITY TO BE FULLY ADVISED BY COUNSEL FOR THE PURPOSE OF MAKING A
FULL AND FINAL COMPROMISE, ADJUSTMENT, AND SETTLEMENT OF THE CLAIMS RELEASED
HEREIN.


24.                                 COSTS.  THE PARTIES AGREE THAT EACH OF THE
PARTIES SHALL BEAR THE COSTS OF COURT AND ATTORNEY’S FEES THAT HAVE BEEN
INCURRED BY THAT PARTY, AND THAT NO PARTY SHALL BE ENTITLED TO ANY FURTHER AWARD
OF COSTS OR FEES.

16


--------------------------------------------------------------------------------



25.                                 RELEASE OF CONTRACTS WITH AND CLAIMS AGAINST
TRAVMED EMPLOYEES.  CRDENTIA AND CRDE HEREBY RELEASE EACH INDIVIDUAL ACTUALLY
EMPLOYED BY TRAVMED AT ANY TIME FROM MAY 9, 2006 THROUGH THE EFFECTIVE DATE OF
THIS AGREEMENT FROM ANY OBLIGATION, CLAIM OR LIABILITY CONTAINED IN ANY CONTRACT
OR AGREEMENT ENTERED INTO BETWEEN SUCH INDIVIDUAL AND CRDENTIA, CRDE, OR ANY
OTHER ENTITY OWNED OR CONTROLLED BY CRDENTIA OR CRDE.  NOTWITHSTANDING THE
FOREGOING, CRD IS NOT RELEASING ANY OF THE FOREGOING INDIVIDUALS FROM ANY
STATUTORY OR COMMON LAW DUTIES REGARDING TRADE SECRETS OR CONFIDENTIAL OR
PROPRIETARY INFORMATION.


26.                                 RETURN OF PAYMENTS MADE BY THIRD PARTIES. 
IN THE EVENT THAT CRDENTIA, CRDE OR ANY ENTITY OWNED OR CONTROLLED BY CRDENTIA
OR CRDE RECEIVES A CHECK, WARRANT OR TRANSFER MADE PAYABLE, IN WHOLE OR IN PART,
TO TRAVMED OR IN WHICH THE PAYEE’S NAME INCLUDES THE WORD “TRAVMED,” CRD AGREES
THAT IT WILL PROVIDE NOTICE OF SUCH CHECK, WARRANT OR TRANSFER TO TRAVMED WITHIN
TEN (10) DAYS OF RECEIVING SAME.  IN THE EVENT THAT CRDENTIA, CRDE OR ANY ENTITY
OWNED OR CONTROLLED BY CRDENTIA OR CRDE RECEIVES A CHECK, WARRANT OR TRANSFER
MADE PAYABLE SOLELY TO TRAVMED, CRD AGREES THAT IT WILL FORWARD SUCH CHECK,
WARRANT OR TRANSFER TO TRAVMED WITHIN TEN (10) DAYS OF RECEIVING SAME.  IN THE
EVENT THAT LITTON, WILLIAMS OR TRAVMED, OR ANY ENTITY OWNED OR CONTROLLED BY
LITTON, WILLIAMS OR TRAVMED RECEIVES A CHECK, WARRANT OR TRANSFER MADE PAYABLE,
IN WHOLE OR IN PART, TO CRDENTIA OR CRDE, OR IN WHICH THE PAYEE’S NAME INCLUDES
THE WORDS “CRDENTIA” OR “CRDE,” TRM AGREES THAT IT WILL PROVIDE NOTICE OF SUCH
CHECK, WARRANT OR TRANSFER TO CRD WITHIN TEN (10) DAYS OF RECEIVING SAME.  IN
THE

17


--------------------------------------------------------------------------------



EVENT THAT LITTON, WILLIAMS OR TRAVMED, OR ANY ENTITY OWNED OR CONTROLLED BY
LITTON, WILLIAMS OR TRAVMED RECEIVES A CHECK, WARRANT OR TRANSFER MADE PAYABLE
SOLELY TO CRDENTIA AND/OR CRDE, TRM AGREES THAT IT WILL FORWARD SUCH CHECK,
WARRANT OR TRANSFER TO CRD WITHIN TEN (10) DAYS OF RECEIVING SAME.


27.                                 PAYMENT TO GE CAPITAL ON THE PANAFAX
MACHINE.  CRD REPRESENTS AND WARRANTS THAT IT WILL PAY THE OUTSTANDING
OBLIGATIONS LISTED ON THE SCHEDULE ATTACHED HERETO AS EXHIBIT “D” WITHIN TEN
(10) DAYS OF THE EFFECTIVE DATE.


28.                                 WRITTEN NOTICE OF BREACH.  NO PARTY SHALL BE
IN BREACH OF ANY COVENANT, AGREEMENT, OR OBLIGATION HEREUNDER UNLESS SUCH PARTY
FAILS TO CURE SUCH BREACH WITHIN SEVEN (7) DAYS FROM THE RECEIPT OF WRITTEN
NOTICE SPECIFYING THE CIRCUMSTANCES OF SUCH BREACH FROM ANY OTHER PARTY.


29.                                 TAXES.  CRD REPRESENTS AND WARRANTS THAT IT
HAS FILED, OR WILL FILE, ALL STATE AND FEDERAL INCOME TAX RETURNS RELATING TO
TRAVMED DURING THE TIME PERIOD FROM MARCH 28, 2005 THROUGH MAY 8, 2006 THAT MAY
BE REQUIRED BY ANY STATE OR FEDERAL GOVERNMENT.  EXCEPT FOR ANY MATTERS OR
OBLIGATIONS LISTED ON THE SCHEDULES ATTACHED HERETO AS EXHIBIT “B”, CRD
REPRESENTS AND WARRANTS THAT IT HAS PAID, OR WILL PAY, ANY AND ALL TAXES,
INCLUDING BUT NOT LIMITED TO INCOME, FRANCHISE, PROPERTY TAX, AND PAYROLL TAXES,
THAT WERE DUE OR OWING BY TRAVMED DUE TO BUSINESS CONDUCTED, PROPERTY OWNED OR
PAYMENTS MADE OR RECEIVED DURING THE TIME PERIOD FROM MARCH 28, 2005 THROUGH MAY
8, 2006.


30.                                 ATTORNEYS’ FEES.  THE PROVISIONS OF TEXAS
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 38 SHALL GOVERN THE RECOVERY OF
REASONABLE ATTORNEYS’ FEES AND COSTS FOR A CLAIM ASSERTED BY A PARTY

18


--------------------------------------------------------------------------------



UNDER THIS AGREEMENT.

IN WITNESS WHEREOF, the PARTIES have executed this AGREEMENT and make it
effective on the 14th day of September, 2007.

Agreed to and Accepted on this 14th day of September, 2007.

 

CRDENTIA CORP.

 

 

 

 

 

 

 

 

By:

/s/ John Kaiser

 

 

 

 

 

 

Name:

John Kaiser

 

 

 

 

 

 

Its:

CEO

 

Agreed to and Accepted on this 14th day of September, 2007.

 

CRDE CORP.

 

 

 

 

 

 

 

 

By:

/s/ John Kaiser

 

 

 

 

 

 

Name:

John Kaiser

 

 

 

 

 

 

Its:

CEO

 

Agreed to and Accepted on this 14th day of September, 2007.

 

TRAVMED USA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Steve Williams

 

 

 

 

 

 

Name:

Steve Williams

 

 

 

 

 

 

Its:

President

 

19


--------------------------------------------------------------------------------


 

 

Agreed to and Accepted on this 14th day of September, 2007.

 

/s/ Robert Litton

 

 

Robert Litton

 

Agreed to and Accepted on this 14th day of September, 2007.

 

/s/ Steve Williams

 

 

Steve Williams

 

Agreed to and Accepted on this 14th day of September, 2007.

 

MEDCAP PARTNERS L.P.

 

 

 

 

 

 

 

 

By:

/s/ C. Fred Toney

 

 

 

 

 

 

Name:

C. Fred Toney

 

 

 

 

 

 

Its:

Managing Member

 

20


--------------------------------------------------------------------------------


EXHIBIT “A”

1.             Computer Equipment:

·      Two (2) monitors;

·      5 desktop computers (two (2) of which are large enough to be servers);

·      Miscellaneous key pads; and,

·      Miscellaneous battery back-ups.

·      Two (2) Savin model MLP25N laser printers, Serial Nos. Q0237100531 and
Q0246101906

2.            Files:

a              Nurse Lead Files: @ 20 to 30 files several years in age.

b.             Foreign Nurse Files: @ one (1) banker’s box, or less, of purple
folders containing foreign national nurse applicants or other information.

3.             Hospital Contracts and Files:

See paragraph 2(a) of Complete Settlement Agreement

Additionally, approximately two (2) banker’s boxes of outdated hospital contract
files

4.             Travmed Employee Handbook on Blue Floppy Diskette, with
handwritten label: “The Employers Association Master Handbook 2001 & Handbook
Worksheet.”

5.             Bankers’ Boxes (varying dimensions): There are approximately 4 to
6 boxes containing the following information:

a.             Various Secretary of State filings (@ one (1) box);

b.             Copies of leases for Travmed office equipment, postage meter,
furniture, etc. (@ one (l) box);

c.             401K audits for Travmed (@ one (1) box);

d.             Payroll tax records (@ one and one-half (1 1¤2 ) box);

·       ’05 W-2 copies;

·       Sales and use tax records/forms.

e.             ’04 Quarterly payroll records/ADP Reports in binder(s);

f.              One binder containing miscellaneous ADP Reports (’04);

g.             ’05 miscellaneous ADP payroll records/reports;

h.             Two (2) binders containing ADP reports;

i.              Miscellaneous 1099 copies from years past;

j.              Pennsylvania sales and use tax records;

k.             Bank deposit slips and statements from miscellaneous years;

1.             CDs of weekly ADP reports;

m.            Travmed internal audits, ’01 – ‘03/’04.


--------------------------------------------------------------------------------


EXHIBIT “B”

Description

 

Amount

 

See Tab

 

 

 

 

 

 

 

Accounts Payable Paid for Crdentia Charges

 

$

61,196.57

 

Schedule 1

 

 

 

 

 

 

 

Unpaid Accounts Payable for Travmed USA as of May 9, 2006

 

$

15,142.17

 

Schedule 2

 

 

 

 

 

 

 

Accounts Payable for expenses incurred by Crdentia and charged to Travmed USA
after May 9,2006

 

$

81,224.95

 

Schedule 3 Revised

 

 

 

 

 

 

 

Cost to Repair and Replace network computer equipment, removed, erased and
damaged by Crdentia personnel

 

$

19,458.17

 

Schedule 5

 

 

 

 

 

 

 

Employee benefits: Health Insurance Claim for Todd Thather for health services
Incurred on 4/27/9S - 4/28/06

 

$

10,924.93

 

Schedule 6

 

 

 

 

 

 

 

Total Subtotal

 

$

187,946.79

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE 1


--------------------------------------------------------------------------------


Expenses paid for Crdentia

 

Type

 

Date

 

Num

 

Name

 

Memo

 

Split

 

Amount

 

 

Bill

 

05/12/2006

 

10414

 

Value Technologies

 

Monitoring never paid by Crdentia

 

Accounts Payable

 

255.00

 

 

Bill

 

05/15/2006

 

06070259746

 

De Lagc Landen

 

Savin copier/printer #201005 March, April

 

Accounts Payable

 

808.38

 

 

Bill

 

05/16/2006

 

06070277198

 

De Lagc Landen

 

Savin capier/printer #910401 April, May

 

Accounts Payable

 

562.82

 

 

Bill

 

05/31/2006

 

May 2006

 

New Jersey Hospital Association

 

NJHA Fees for hours worked

 

Accounts Payable

 

395.87

 

 

Bill

 

05/31/2006

 

04100197 6368

 

Massachusets Dept of Revenue

 

04100197 6368 Taxes from 2005 Crdentia

 

Accounts Payable

 

99.15

 

 

Bill

 

05/31/2006

 

20061023-9999-

 

State of Rhode Island

 

20061023-9999-99 2005 Taxes RH

 

Accounts Payable

 

250.00

 

 

Bill

 

05/31/2006

 

1137355

 

Indiana Department of Revenue

 

1137355 2005 Taxes for Crdentia

 

Accounts Payable

 

2,121.06

 

 

Bill

 

05/31/2006

 

004237909 S

 

Tennessa Department of Revenue

 

004237909 S 2005 Taxes for Crdentia

 

Accounts Payable

 

140.93

 

 

Check

 

06/08/2006

 

2034

 

Alltel

 

March, April

 

Wachovia - Commt

 

2,201.81

 

 

Bill

 

06/08/2006

 

11014A

 

Vision Office Systems

 

Past Due Invoices for Copiers, Fax

 

Accounts Payable

 

547.16

 

 

Check

 

06/12/2006

 

2039a

 

ACS Benefit Services

 

Nurse Health Insurance Payback for Crdentia

 

Wachovia - Commt

 

12,506.08

 

 

Bill

 

06/15/2006

 

 

 

Piedmont Natural Gas

 

May utilities

 

Accounts Payable

 

155.22

 

 

Bill

 

06/15/2006

 

 

 

Alltel

 

May telephone

 

Accounts Payable

 

1,849.32

 

 

Bill

 

06/16/2006

 

018942

 

Vision Office Systems

 

Feb lease pay’t

 

Accounts Payable

 

135.00

 

 

Check

 

06/23/2006

 

2082

 

In South Insurance

 

Insurance Bond

 

Wachovia - Commt

 

2,875.00

 

 

Bill

 

06/23/2006

 

018943

 

Vision Office Systems

 

March lease pay’t

 

Accounts Payable

 

135.00

 

 

Bill

 

07/05/2006

 

019451

 

Vision Office Systems

 

April lease pay’t

 

Accounts Payable

 

135.00

 

 

Check

 

07/14/2006

 

2099

 

L & W Holding Co

 

back rent, not paid by Crdentia

 

Wachovia - Commt

 

27,000.00

 

 

Bill

 

07/14/2006

 

 

 

BISYS

 

 

 

Accounts Payable

 

2302.58

 

 

Check

 

07/25/2006

 

EFT

 

Duke Energy

 

service Dates April 3 - May 2 2005

 

Wachovia - Commt

 

485.00

 

 

Bill

 

07/31/2006

 

8-56-2027533-2

 

NYS Corporation Tax

 

56-2027533

 

Accounts Payable

 

280.72

 

 

Bill

 

08/18/2006

 

Client ID 710771

 

BISYS

 

3rd Quarter

 

Accounts Payable

 

1,168.75

 

 

Bill

 

09/28/2006

 

 

 

Commonwealth of Massachusetts

 

56-2027533

 

Accounts Payable

 

1,355.91

 

 

Bill

 

10/04/2006

 

56-2027533

 

Pennsylvania Dept of Revenue

 

56-2027533 2005 Taxes

 

Accounts Payable

 

20.00

 

 

Bill

 

10/04/2006

 

56-2027533

 

NYS Corporation Tax

 

56-2027533

 

Accounts Payable

 

3,278.00

 

 

Bill

 

10/04/2006

 

56-2027533

 

California Income Tax

 

56-2027533

 

Accounts Payable

 

40.00

 

 

Bill

 

10/04/2006

 

56-2027533

 

Commonwealth of Massachusetts

 

56-2027533

 

Accounts Payable

 

125.00

Total Expenses Paid for Crdentia

 

 

 

 

 

 

 

 

 

 

 

 

 

61,198.57

 

Cash Cost Damages by Crdentia 1 Schedule 1


--------------------------------------------------------------------------------


Schedule 2

Exhibit A

Vender Name

 

Account Number

 

Invoice Number

 

Nurse Name

 

Service Period

 

Current Charges

 

Past Due

 

Total Due

 

Covenant Health Systems

 

 

 

 

 

 

 

 

 

$

85.00

 

 

 

$

85.00

 

Concentra/Occupational Health Centers of the SW

 

N01-0040115327

 

 

 

Herrington, Tommy

 

 

 

$

15.00

 

 

 

$

15.00

 

Sherd-il Charlolle

 

5202355

 

52107141

 

 

 

 

 

 

 

$

280.00

 

$

200.00

 

Mid State Credit INC.

 

51738

 

 

 

 

 

1/3/2005

 

 

 

$

31.50

 

$

31.50

 

ACS

 

 

 

 

 

 

 

11/01/04-10/31/2005

 

$

182.21

 

 

 

$

182.21

 

Tensessee Department of Revenue

 

319104313

 

 

 

 

 

01/01/05-03/28/05

 

 

 

$

140.93

 

$

140.93

 

Osweno Hospital

 

022723092

 

 

 

Lupa, Ann

 

2/13/2005

 

$

15.00

 

 

 

$

15.00

 

US Healthworks

 

003094

 

0016608-PA

 

Munoz, Alberto

 

2/14/2005

 

 

 

$

30.00

 

$

30.00

 

State of Maryland

 

91415780

 

 

 

Kelinar, Jannilar

 

 

 

$

15.00

 

 

 

$

15.00

 

Concentra/Occupational Health Centers of the SW

 

N01-0040116327

 

307347837

 

Dorolao, Analoly

 

 

 

$

15.00

 

 

 

$

15.00

 

McKenney’s

 

210030080

 

 

 

 

 

 

 

 

 

$

593.75

 

$

593.75

 

Corp-Link Services

 

 

 

6/1/4503

 

Marchesi, Tricia

 

 

 

$

235.50

 

 

 

$

235.50

 

Concentra/Occupational Health Centers of the SW

 

N30-03800019765

 

502993955

 

Munoz, Alberto

 

2/6/2006

 

$

21.00

 

 

 

$

21.00

 

ESD Houston Med Center

 

296

 

9041

 

Rozzell, Candace

 

4/19/2006-4/20/2005

 

$

96.88

 

 

 

$

96.88

 

National Registered Agents, Inc

 

010504

 

 

 

Marchesi, Tricia

 

 

 

 

 

$

3,728.66

 

$

3,728.66

 

Brown & Bigelow

 

05051980

 

820135

 

 

 

 

 

$

669.30

 

 

 

$

669.30

 

Brown & Bigelow

 

05051980

 

820301

 

 

 

 

 

$

191.11

 

 

 

$

191.11

 

The Bridge Apartments

 

00001-APT 1301

 

 

 

Fuller, Shaundresha

 

8/18/2005-3/25/2005

 

$

815.00

 

 

 

$

815.00

 

Oklahoma Gas and Electric Company

 

127595100-0

 

 

 

Hawks

 

04/27/2005-05/09/2005

 

$

141.43

 

 

 

$

141.43

 

Comptrol Technologies (Red Rock Villas)

 

0243-1-2044

 

 

 

 

 

4/15/2005-05/09/2005

 

$

527.50

 

 

 

$

527.50

 

AUM Pinnacla Heights

 

1009213412

 

907856569

 

 

 

05/01/2005-05/09/2005

 

$

3.61

 

 

 

$

3.61

 

Paradise Pointo

 

 

 

 

 

 

 

3/28/2006-4/01/2005

 

$

600.29

 

 

 

$

600.29

 

Oswege Hospital

 

022723092

 

 

 

Lupa, Ann

 

 

 

$

15.00

 

 

 

$

15.00

 

Isla North America

 

001-602-2213-02

 

 

 

 

 

4/11/2006-5/9/2005

 

$

22.61

 

 

 

$

22.61

 

Isla North America

 

003-003-0265-14

 

 

 

 

 

4/30/2006-5/09/2005

 

$

4.84

 

 

 

$

4.84

 

Orangewood East

 

 

 

 

 

 

 

01/27/2005-04/10/2005

 

$

230.00

 

 

 

$

230.00

 

Crostview Apartments

 

00-411 00-R205 -06

 

 

 

Scherder, Elleen

 

02/17/2005-05/09/2005

 

$

69.97

 

 

 

$

69.97

 

Concentra/Occupational Health Centers of the SW

 

N20-1206020703

 

803552219

 

Tesoro, Emma Ruth

 

1/13/2005

 

$

52.00

 

 

 

$

52.00

 

Value Technologies

 

 

 

10264

 

 

 

 

 

$

274.93

 

 

 

$

274.93

 

Broadlane

 

GT-089

 

 

 

 

 

9/1/2005

 

 

 

$

815.43

 

$

815.43

 

Principal Financial Group

 

4-15282

 

 

 

 

 

2/27/2006-5/09/2006

 

$

705.31

 

 

 

$

705.31

 

Concentra/Occupational Health Centers of the SW

 

N30-0360019765

 

502993955

 

Munoz, Alberto

 

2/6/2005

 

$

21.00

 

 

 

$

21.00

 

Extended Stay Deluxe

 

9961

 

 

 

Rozzell, Candace

 

04/19/2005-04/20/2006

 

$

96.88

 

 

 

$

96.88

 

Menclair Parc

 

 

 

6362

 

 

 

4/15/2005-5/09/2005

 

$

37.75

 

 

 

$

37.75

 

National Water & Power

 

729441186-001

 

 

 

 

 

05/01/2006-05/09/2006

 

$

9.21

 

 

 

 

 

National Water & Power

 

729441186-001

 

 

 

 

 

04/14/2006-04/30/2005

 

$

24.20

 

 

 

$

24.20

 

GE Capital

 

7208756

 

90133445134

 

 

 

03/24/2005-04/24/2006

 

$

169.12

 

 

 

$

169.12

 

Appliance Warehouse of American, Inc.

 

143131

 

5707481

 

 

 

5/4/2005

 

$

32.10

 

 

 

$

32.10

 

Appliance Warehouse of American, Inc.

 

143131

 

5707481

 

 

 

4/1/2005

 

$

32.10

 

 

 

$

32.10

 

Appliance Warehouse of American, Inc.

 

143131

 

5707481

 

 

 

2/24/2005

 

$

32.51

 

 

 

$

32.51

 

State of Ohio, Office of the Attorney General

 

 

 

 

 

 

 

 

 

 

 

$

503.99

 

$

503.99

 

Pacific Gas and Electric Company

 

72745647725

 

 

 

 

 

 

 

$

26.87

 

 

 

$

26.87

 

The Gas Company

 

8521758626

 

 

 

 

 

04/19/2005-05/09/2005

 

$

28.02

 

 

 

$

28.02

 

The Gas Company

 

19512200207

 

 

 

 

 

04/27/2005-05/09/2005

 

$

15.86

 

 

 

$

15.86

 

The Gas Company

 

14892280679

 

 

 

 

 

04/27/2005-05/09/2005

 

$

9.23

 

 

 

$

9.23

 

The Gas Company

 

5171992885

 

 

 

 

 

04/19/2005-05/09/2005

 

$

17.90

 

 

 

$

17.90

 

Edison

 

2-27-760-2033

 

 

 

 

 

04/21/2005-05/09/2005

 

$

120.69

 

 

 

$

120.69

 

Edison

 

2-27-760-2033

 

 

 

 

 

04/21/2005-05/09/2005

 

$

90.13

 

 

 

$

90.13

 

Lab Corp

 

32823315

 

 

 

 

 

4/1/2005

 

$

66.60

 

 

 

$

66.60

 

Lab Corp

 

32823315

 

 

 

 

 

4/29/2005

 

$

473.05

 

 

 

$

473.05

 

Lab Corp

 

32823315

 

19558946

 

Doroleo, Analoly

 

5/1/2005

 

$

27.10

 

 

 

$

27.10

 

Lab Corp

 

 

 

2191342

 

Williams, William

 

5/3/2005

 

$

35.25

 

 

 

$

35.25

 

Lab Corp

 

 

 

2191342

 

Malin, Nancy

 

5/5/2005

 

$

35.25

 

 

 

$

35.25

 

Lab Corp

 

 

 

2191342

 

Elsing, Shirley

 

5/3/2005

 

$

35.25

 

 

 

$

35.25

 

Cort Furniture Rental

 

 

 

8488708

 

 

 

 

 

 

 

$

253.59

 

$

253.59

 

Cort Furniture Rental

 

 

 

8490027

 

 

 

 

 

$

253.59

 

 

 

$

253.59

 

Great America Leasing Corporation

 

 

 

5578203

 

Merchesi, Tricia

 

3/27/2005

 

$

27.95

 

 

 

$

27.95

 

Great America Leasing Corporation

 

 

 

5578203

 

Merchesi, Tricia

 

4/27/2005

 

$

27.95

 

 

 

$

27.95

 

Aaron Rents and Sells Furniture

 

360-18442

 

184420606

 

 

 

04/14/2005-05/01/2005

 

$

334.34

 

 

 

$

334.34

 

Aaron Rents and Sells Furniture

 

048-038780

 

367800607

 

 

 

04/15/2005-05/07/2005

 

$

351.36

 

 

 

$

351.36

 

Aaron Rents and Sells Furniture

 

023-029366

 

293560509

 

 

 

02/24/2006-05/09/2005

 

$

554.45

 

 

 

$

54.45

 

Vicksburg Health Care

 

 

 

07202-005

 

Mabulas, Maricel

 

 

 

$

332.00

 

 

 

$

332.00

 

North Carolina Health Car Facilities

 

 

 

70459

 

 

 

 

 

$

800.00

 

 

 

$

800.00

 

The Signgenis Corporation

 

RS-19745

 

IV451192

 

 

 

04/11/2006-05/09/2005

 

$

57.35

 

 

 

$

57.35

 

US Healthworks

 

 

 

0006242-ME

 

Goodgion, Bronda

 

11/4/2005

 

$

55.00

 

 

 

$

55.00

 

AZUSA Light and Water

 

017-1057-308

 

 

 

 

 

04/19/2005-05/09/2005

 

$

36.98

 

 

 

$

36.98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

 

 

 

 

 

 

$

15,142.17

 

 

Schedules of Payables Schedule 2

1


--------------------------------------------------------------------------------


Schedule 3 Revised

Vendor Name

 

Account Number

 

Invoice Number

 

Current Charges

 

Past Due

 

ance

 

Total Due

 

Type

 

Aaron Rents, INC.

 

207-019859

 

198290607

 

$

812.93

 

 

 

 

 

$

812.93

 

Furniture Rental

 

Aaron Rents, INC.

 

048-0358780

 

387800701

 

$

306.49

 

 

 

 

 

$

306.49

 

Furniture Rental

 

Aaron Rents, INC.

 

48-28013-R

 

 

 

 

 

$

561.06

 

 

 

$

561.06

 

Furniture Rental

 

Aaron Rents, INC.

 

360-018442

 

184420608

 

$

393.73

 

 

 

 

 

$

393.73

 

Furniture Rental

 

Aaron Rents, INC.

 

133-020961

 

2095105

 

$

506.67

 

 

 

 

 

$

506.67

 

Furniture Rental

 

Aaron Rents, INC.

 

526-013206

 

13206

 

$

355.19

 

 

 

 

 

$

356.19

 

Furniture Rental

 

Aaron Rents, INC.

 

526010563-R

 

132060606

 

 

 

$

212.41

 

 

 

$

212.41

 

Furniture Rental

 

Aaron Rents, INC.

 

526009320-R

 

132060606

 

 

 

$

228.03

 

 

 

$

228.03

 

Furniture Rental

 

Aaron Rents, INC.

 

526-010736-R

 

132060606

 

 

 

$

166.16

 

 

 

$

166.16

 

Furniture Rental

 

Aaron Rents, INC.

 

526010757-R

 

132060606

 

$

293.85

 

 

 

 

 

$

293.85

 

Furniture Rental

 

Aaron Rents, INC.

 

526-010816-R

 

132060606

 

$

253.68

 

 

 

 

 

$

253.68

 

Furniture Rental

 

ACS

 

 

 

 

 

 

 

 

 

 

 

$

167.49

 

Health Plan Form

 

ACS

 

 

 

 

 

 

 

 

 

 

 

$

200.00

 

Supervisor Agreement

 

Alliance One

 

224604173

 

 

 

 

 

$

65.49

 

 

 

$

65.49

 

Gas

 

Alliance One

 

13931449

 

 

 

 

 

$

91.77

 

 

 

$

91.77

 

Gas

 

All Star Finish

 

 

 

38294

 

$

130.00

 

 

 

 

 

$

130.00

 

Cleaning Fee

 

American Furniture Rentals, Inc

 

59381

 

613601

 

$

123.90

 

$

247.80

 

 

 

$

371.70

 

Furniture Rental

 

American Furniture Rentals, Inc

 

58498

 

614897

 

$

125.08

 

$

250.15

 

 

 

$

375.24

 

Furniture Rental

 

American Furniture Rentals, Inc

 

57577

 

611883

 

$

177.66

 

$

355.32

 

 

 

$

532.98

 

Furniture Rental

 

American Furniture Rentals, Inc

 

68590

 

638761

 

$

183.75

 

$

830.00

 

 

 

$

1,013.75

 

Furniture Rental

 

American Furniture Rentals, Inc

 

68693

 

649502

 

$

200.93

 

$

1,099.65

 

 

 

$

1,300.58

 

Furniture Rental

 

American Furniture Rentals, Inc

 

58498

 

650001

 

$

125.08

 

$

500.32

 

 

 

$

625.40

 

 

 

American Furniture Rentals, Inc

 

68693

 

623348

 

$

200.93

 

$

496.86

 

 

 

$

697.79

 

Furniture Rental

 

American International Group, Inc

 

2139252

 

 

 

 

 

$

12,582.00

 

 

 

$

12,582.00

 

Past Due Audit Premi

 

Appliance Warehouse of American, Inc.

 

 

 

5467533

 

$

111.92

 

 

 

 

 

$

111.92

 

 

 

Appliance Warehouse of American, Inc.

 

 

 

5830436

 

$

112.83

 

 

 

 

 

$

112.83

 

 

 

Azusa Light and Water

 

017-1067.308

 

 

 

$

38.83

 

$

38.83

 

 

 

 

 

 

 

APS

 

815945282

 

 

 

 

 

$

78.53

 

 

 

$

78.53

 

Utilities

 

APS

 

298155285

 

 

 

$

63.62

 

 

 

 

 

$

63.62

 

 

 

APS

 

780485281

 

 

 

$

28.57

 

 

 

 

 

$

28.57

 

 

 

APS

 

155065286

 

 

 

$

38.89

 

 

 

 

 

$

38.89

 

Power

 

APS

 

155065286

 

 

 

$

47.76

 

 

 

 

 

$

47.76

 

Power

 

APS

 

432315283

 

 

 

 

 

$

7.64

 

 

 

$

7.64

 

Power

 

AUM Pinnacle Heights

 

1009213412

 

907481192

 

$

9.93

 

 

 

 

 

$

9.93

 

Energy

 

AUM Pinnacle Heights

 

1009213412

 

907856569

 

$

12.91

 

 

 

 

 

$

12.91

 

Energy

 

AUM Pinnacle Heights

 

1009213412

 

907680290

 

$

12.99

 

 

 

 

 

$

12.99

 

Energy

 

AUM Colonial Village @ Deerfield

 

1007673831

 

907838214

 

$

27.94

 

 

 

 

 

$

27.94

 

Energy

 

AUM Colonial Village @ Deerfield

 

1007673831

 

908021322

 

$

28.56

 

 

 

 

 

$

28.56

 

Energy

 

AUM Colonial Village @ Deerfield

 

1007673831

 

908021322

 

$

34.01

 

 

 

 

 

$

34.01

 

Energy

 

BGE

 

48412-25129

 

 

 

$

73.20

 

$

63.09

 

 

 

$

136.26

 

Energy

 

BGE

 

48412-25129

 

 

 

$

144.27

 

$

93.60

 

 

 

$

237.87

 

Energy

 

BGE

 

48412-25129

 

 

 

$

107.12

 

$

312.73

 

 

 

$

419.85

 

Energy

 

BISYS

 

710771

 

 

 

 

 

 

 

 

 

$

1,186.28

 

 

 

Bridge Apartments

 

 

 

 

 

$

19.68

 

 

 

 

 

$

19.68

 

Water

 

Brook Furniture Rental

 

2142371959

 

4074237196

 

 

 

$

407.82

 

 

 

$

407.82

 

Furniture Rental

 

BWC

 

1366265

 

76671310

 

$

610.24

 

 

 

 

 

$

610.24

 

 

 

Carriage Club Apartments

 

 

 

 

 

 

 

$

79.96

 

 

 

$

79.95

 

Delinquet Water Bill

 

City of Richmond Department of Public L

 

378218-0135070

 

 

 

 

 

$

33.87

 

 

 

$

33.87

 

 

 

City of Durham, Department of Finance

 

6013416

 

 

 

$

11.54

 

 

 

 

 

$

11.54

 

Utilities

 

Cleco Power LLC

 

4000819980001

 

 

 

$

288.64

 

 

 

 

 

$

302.68

 

Power

 

ComEd

 

1272158078

 

 

 

$

175.45

 

 

 

 

 

$

175.45

 

Power

 

ConEdison/ JAF Station

 

51-1138-1715-120

 

 

 

$

91.11

 

$

61.55

 

 

 

$

152.66

 

Power

 

Comptrol Technologies

 

0243-1-2044

 

 

 

$

1,335.83

 

 

 

 

 

$

1,335.83

 

Utilities and Rent

 

Comptrol Technologies

 

0243-1-2044

 

 

 

$

1,519.14

 

 

 

 

 

$

1,519.14

 

Utilities and Rent

 

Covenant Health Systems

 

 

 

1

 

$

46.95

 

 

 

 

 

$

46.95

 

 

 

Cort Furniture Rental

 

15940

 

38-1487619

 

$

259.50

 

 

 

 

 

$

259.50

 

Furniture Rental

 

Cort Furniture Rental

 

15940

 

38-1487620

 

$

229.00

 

 

 

 

 

$

229.00

 

Furniture Rental

 

Cort Furniture Rental

 

8520

 

23-283379

 

$

388.10

 

$

264.78

 

 

 

$

652.88

 

Furniture Rental

 

Cort Furniture Rental

 

2251

 

23-282997

 

$

326.63

 

 

 

 

 

$

326.63

 

Furniture Rental

 

Cort Furniture Rental

 

14237

 

25204

 

$

171.78

 

 

 

 

 

$

171.78

 

Furniture Rental

 

Cort Furniture Rental

 

14237

 

25203

 

$

279.68

 

 

 

 

 

$

279.68

 

Furniture Rental

 

Cort Furniture Rental

 

1970

 

83-158533

 

$

240.59

 

 

 

 

 

$

240.59

 

Furniture Rental

 

Cort Furniture Rental

 

25781

 

28371

 

$

364.61

 

 

 

 

 

$

364.61

 

Furniture Rental

 

Cort Furniture Rental

 

1970

 

83-159207

 

$

240.59

 

 

 

 

 

$

240.59

 

Furniture Rental

 

Cort Furniture Rental

 

15940

 

38-1478715

 

$

259.50

 

 

 

 

 

$

259.50

 

Furniture Rental

 

Cort Furniture Rental

 

25781

 

45537

 

$

364.61

 

 

 

 

 

$

364.61

 

Furniture Rental

 

Cort Furniture Rental

 

15940

 

38-1496422

 

$

259.50

 

 

 

 

 

$

259.50

 

Furniture Rental

 

Cort Furniture Rental

 

19119683

 

25204

 

$

219.91

 

 

 

 

 

$

219.91

 

Furniture Rental

 

Cox Communications

 

001 8410 518897005

 

 

 

$

43.63

 

$

92.54

 

43.63

 

$

97.82

 

Cable

 

Crestview Apartments

 

 

 

 

 

$

69.97

 

 

 

 

 

$

69.97

 

 

 

Dominion

 

9335383338

 

 

 

$

83.62

 

$

224.93

 

 

 

$

308.55

 

 

 

Dominion Virginia Power

 

9335383338

 

 

 

$

84.60

 

$

35.77

 

 

 

$

120.37

 

Utilities

 

Diamond Springs

 

3046300

 

 

 

$

206.08

 

 

 

 

 

$

206.08

 

Equipment Rent

 

Duke Energy

 

1328207179

 

 

 

$

45.64

 

$

34.58

 

 

 

$

80.22

 

Power

 

 


--------------------------------------------------------------------------------


 

Duke Energy

 

1933478781

 

 

 

$

31.68

 

 

 

 

 

$

31.68

 

Energy

 

Duke Occupational Health Services

 

CLO754

 

 

 

 

 

$

18.00

 

 

 

$

18.00

 

Contract Services

 

Edison

 

30269997-45

 

 

 

 

 

$

342.67

 

 

 

$

342.67

 

 

 

Entergy

 

53095360

 

145000960526

 

$

69.62

 

$

42.80

 

 

 

$

115.42

 

Power

 

Entergy

 

55030795

 

 

 

$

179.37

 

$

363.53

 

22.34

 

$

376.56

 

Power

 

Entergy

 

54882733

 

45001068589

 

$

66.50

 

 

 

 

 

$

69.50

 

Power

 

Entergy

 

54989967

 

410000353828

 

$

13.08

 

$

81.35

 

 

 

$

94.44

 

Power

 

Entergy

 

54989967

 

45001068590

 

$

33.51

 

 

 

 

 

$

36.51

 

Power

 

Entergy

 

53777611

 

70001365898

 

$

253.37

 

 

 

 

 

$

253.37

 

Power

 

Entergy

 

533634466

 

6001892054

 

$

101.95

 

$

139.16

 

 

 

$

246.56

 

Power

 

Entergy

 

53095360

 

 

 

 

 

$

126.35

 

 

 

$

126.36

 

Power

 

Entergy

 

38595682

 

23001526824

 

 

 

$

181.98

 

 

 

$

181.98

 

Power

 

Entergy

 

53363446

 

3.45001E+11

 

$

92.84

 

$

139.16

 

 

 

$

236.64

 

Power

 

Entergy

 

53777611

 

15000962883

 

$

155.42

 

$

180.94

 

77.84

 

$

163.29

 

Power

 

Equity Residential

 

00374342

 

 

 

 

 

$

29.12

 

 

 

$

29.12

 

 

 

Equity Residential

 

00376133

 

 

 

 

 

$

220.58

 

 

 

$

220.58

 

 

 

Equity Residential

 

355300

 

 

 

 

 

$

12.20

 

 

 

$

12.20

 

 

 

Equity Residential

 

3382275

 

 

 

 

 

$

50.02

 

 

 

$

50.02

 

 

 

Equity Residential

 

35939

 

 

 

$

102.07

 

 

 

 

 

$

102.07

 

 

 

Equity Residential

 

66239

 

 

 

 

 

$

586.52

 

 

 

$

586.52

 

 

 

Equity Residential

 

47945

 

 

 

 

 

$

650.00

 

 

 

$

650.00

 

 

 

Equity Residential

 

203147

 

 

 

 

 

$

412.73

 

 

 

$

412.73

 

 

 

Equity Residential

 

271660

 

 

 

 

 

$

889.68

 

 

 

$

889.68

 

 

 

Equity Residential

 

387958

 

 

 

 

 

$

1,662.62

 

 

 

$

1,662.62

 

 

 

Equity Residential

 

389190

 

 

 

 

 

$

1,297.46

 

 

 

$

1,297.46

 

 

 

Equity Residential

 

388454

 

 

 

 

 

$

462.59

 

 

 

$

462.59

 

 

 

Equity Residential

 

48570

 

 

 

 

 

$

652.43

 

 

 

$

652.43

 

 

 

Fair Colllections and Outsourcing

 

31865353

 

 

 

$

330.71

 

 

 

 

 

$

330.71

 

 

 

FCB

 

117506-7

 

 

 

 

 

$

718.02

 

 

 

$

718.02

 

 

 

FCB

 

117506-7

 

 

 

 

 

$

690.82

 

 

 

$

690.82

 

 

 

FCB

 

117506-7

 

 

 

 

 

$

755.05

 

 

 

$

755.04

 

 

 

Florida Power and Light Company

 

85448-28090

 

 

 

 

 

$

175.34

 

 

 

$

175.34

 

Energy

 

Furniture Rentals, Inc

 

 

 

385-75028

 

$

174.00

 

$

174.00

 

 

 

$

348.00

 

Furniture Rental

 

Gables Corporate Accommodations

 

 

 

0000043590

 

$

2,853.34

 

 

 

 

 

$

2,853.34

 

Rent

 

Gables Corporate Accommodations

 

 

 

0000043725

 

$

3,159.06

 

 

 

 

 

$

3,159.06

 

Rent

 

GE Capital

 

90133445134

 

45024318

 

 

 

 

 

 

 

$

1,003.17

 

Rental Fee + past due

 

Hampshire Place Apartments

 

 

 

 

 

 

 

$

1,552.27

 

 

 

$

1,552.27

 

Rent

 

Hampton Center Apartments

 

0248-00033-004

 

 

 

$

7.63

 

 

 

 

 

$

7.63

 

Water and Sewer

 

Heritage Oaks

 

 

 

 

 

$

15.00

 

 

 

 

 

$

15.00

 

Touch-up-Paint

 

Heritage Oaks

 

 

 

 

 

$

50.00

 

 

 

 

 

$

50.00

 

Touch-up-Paint

 

I.C. System INC

 

10859475-CM-ST73D-999

 

36-560946

 

 

 

$

54.60

 

 

 

$

54.60

 

Terminlex

 

Ideal Collection Services, Inc

 

1658042706005

 

 

 

 

 

$

22.98

 

 

 

$

22.98

 

 

 

Immediate Care PC

 

89613

 

 

 

$

25.00

 

 

 

 

 

$

25.00

 

Drug Screen

 

Isla North America

 

003-003-0269-14

 

 

 

$

8.08

 

 

 

 

 

$

8.08

 

Water

 

Jefferson City Utilities

 

0546532

 

 

 

 

 

$

8.84

 

 

 

$

8.84

 

Sewer

 

LabCorp

 

32823315

 

 

 

 

 

$

979.75

 

 

 

$

979.75

 

Drug Testing + Past Due

 

LabCorp

 

32828815

 

 

 

 

 

$

2,530.50

 

 

 

$

2,530.50

 

Drug Testing + Past Due

 

LabCorp

 

32829120

 

 

 

$

103.50

 

$

1,829.00

 

 

 

$

1,932.50

 

 

 

Lakeland Electric

 

3316896

 

 

 

$

180.03

 

 

 

 

 

$

180.03

 

Power

 

Lubbock Power & Light & Water

 

9554166

 

 

 

$

78.79

 

 

 

 

 

$

81.19

 

Power

 

M&S Graphics

 

 

 

 

 

 

 

$

1,473.71

 

 

 

$

1,473.71

 

Pocket Folders + Ship

 

Microlax, Inc

 

 

 

TVMED1063006-1

 

$

186.00

 

 

 

 

 

$

186.00

 

Background Checks

 

Microlax, Inc

 

 

 

 

 

$

10.00

 

 

 

 

 

$

10.00

 

Court Records Search

 

Mel-Ed

 

100065027948

 

 

 

$

96.67

 

$

67.22

 

 

 

$

163.89

 

Energy

 

Metrocall

 

0073945-8

 

P0073945G

 

$

27.87

 

$

65.76

 

 

 

$

93.63

 

Phone Bill

 

Montclair Parc

 

 

 

6362

 

$

46.81

 

 

 

 

 

$

46.81

 

 

 

National Credit Systems, Inc

 

1220980

 

 

 

 

 

$

78.50

 

 

 

$

76.50

 

 

 

National Grid

 

73274-99148

 

 

 

 

 

$

74.49

 

 

 

$

74.49

 

 

 

National Grid

 

36874-97233

 

 

 

 

 

$

55.10

 

 

 

$

55.10

 

 

 

National Grid

 

3674-97233

 

 

 

$

102.83

 

$

162.21

 

6.28

 

$

158.76

 

Power

 

National Grid

 

17310-25185

 

 

 

$

195.83

 

$

114.14

 

14.14

 

$

195.83

 

Power

 

NCO Financial Systems, Inc

 

474561 or 3Q04BD

 

 

 

 

 

 

 

 

 

$

240.26

 

Gas

 

Nicor

 

63-08-44-22896

 

 

 

$

21.02

 

 

 

 

 

$

21.02

 

 

 

North Carolina Health Care Facilities Association, Inc

 

 

 

 

 

 

 

 

 

 

 

$

800.00

 

Trade Show Booth

 

North Shore Agenciy, Inc.

 

72746647725

 

 

 

$

26.87

 

 

 

 

 

$

26.87

 

 

 

National Registered Agents

 

30498

 

R-592400

 

$

300.00

 

 

 

 

 

$

300.00

 

 

 

National Water and Power

 

729821328

 

 

 

$

157.23

 

 

 

 

 

$

157.23

 

Power

 

Oklahoma Gas and Electric Company

 

127595100-0

 

 

 

 

 

$

824.83

 

 

 

$

824.83

 

Electric and Gas

 

Payments and Adjustments Detail

 

 

 

 

 

$

1,556.08

 

 

 

 

 

$

1,556.08

 

Adjustments

 

Pacific Gas and Electric Company

 

9500813323-3

 

 

 

$

30.12

 

$

10.31

 

 

 

$

40.43

 

Power

 

Pacific Gas and Electric Company

 

5716852402-2

 

 

 

$

54.65

 

$

17.73

 

 

 

$

72.38

 

Utilities

 

Pacific Gas and Electric Company

 

5716852402-2

 

 

 

$

51.71

 

 

 

 

 

$

51.71

 

Utilities

 

Pacific Gas and Electric Company

 

 

 

 

 

$

26.00

 

$

40.66

 

 

 

$

58.52

 

Utilities

 

Pacific Gas and Electric Company

 

6716852402-2

 

 

 

$

113.23

 

 

 

 

 

$

113.23

 

Utilities

 

Pacific Gas and Electric Company

 

7014794679-5

 

 

 

$

36.50

 

$

51.71

 

 

 

$

88.21

 

Utilities

 

Pacific Gas and Electric Company

 

3702924145-4

 

 

 

$

16.58

 

$

13.15

 

 

 

$

29.83

 

Utility

 

Pacific Gas and Electric Company

 

6716852402

 

 

 

$

63.87

 

$

160.61

 

 

 

$

224.48

 

Utility

 

Pacific Gas and Electric Company

 

7014794679-5

 

 

 

$

45.20

 

$

134.03

 

 

 

$

179.23

 

Utility

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

Pepco

 

0112-3458-71

 

 

 

$

94.61

 

$

324.06

 

 

 

$

418.67

 

Energy

 

PNM

 

115315198-0690783-9

 

 

 

$

57.84

 

 

 

 

 

$

57.84

 

Electric and Gas

 

PSNC Energy

 

4-2100-6217-0326

 

 

 

$

11.00

 

$

60.78

 

 

 

$

71.78

 

Energy

 

PSNC Energy

 

4-2100-6217-0326

 

 

 

$

88.86

 

 

 

 

 

$

88.95

 

Energy

 

Qwest

 

520 884-4897 181R

 

 

 

$

23.25

 

$

29.41

 

 

 

$

52.66

 

Telephone

 

Reliant Energy

 

4 602 374-3

 

184000974745

 

$

167.30

 

$

152.82

 

 

 

$

336.13

 

Energy

 

Reliant Energy

 

5 235 005-5

 

179001088755

 

$

133.76

 

$

112.36

 

 

 

$

258.43

 

Energy

 

Reliant Energy

 

5 239 463-2

 

159001246095

 

$

138.42

 

$

157.89

 

 

 

$

310.98

 

Energy

 

Reliant Energy

 

5 238 825-3

 

159001246094

 

$

126.09

 

$

114.82

 

 

 

$

252.83

 

Energy

 

Reliant Energy

 

5 305 060-5

 

152001280232

 

$

98.69

 

$

27.40

 

 

 

$

132.39

 

Energy

 

Reliant Energy

 

5 265 616-2

 

152001280228

 

$

133.45

 

$

88.24

 

 

 

$

232.77

 

Energy

 

Reliant Energy

 

5 265 020-7

 

152001280227

 

$

262.00

 

$

177.29

 

 

 

$

461.25

 

Energy

 

Reliant Energy

 

4 718 146-6

 

140001299791

 

$

122.02

 

$

179.78

 

 

 

$

221.08

 

Energy

 

RMS

 

287972954

 

 

 

$

120.70

 

 

 

 

 

$

120.70

 

 

 

RMS

 

282590702-A

 

 

 

 

 

$

93.63

 

 

 

$

93.63

 

 

 

SAO Marketing Listing Service

 

BMS435506

 

 

 

 

 

 

 

 

 

$

79.95

 

Advertising Exp

 

SCE&G

 

5-2100-6921-9680

 

 

 

$

234.49

 

 

 

 

 

$

234.49

 

Utility

 

SC Healthcare Resources

 

111

 

201

 

 

 

 

 

 

 

$

1,646.38

 

 

 

Sherman Furniture, Inc

 

26116

 

 

 

 

 

$

654.24

 

 

 

$

654.24

 

Rent

 

Sherman Furniture, Inc

 

26657

 

 

 

 

 

$

283.04

 

 

 

$

283.04

 

Furniture Rental

 

SMUD

 

3105777

 

 

 

$

27.00

 

 

 

 

 

$

27.00

 

Utilities

 

State of New Jersey Labor and Workforce Development

 

 

 

 

 

 

 

$

18.09

 

 

 

$

18.09

 

 

 

State of Ohio, Office of the Attorney Gen

 

6393484

 

 

 

 

 

 

 

 

 

$

681.14

 

Colections Enforcement

 

SRP

 

171-671-009

 

 

 

$

107.38

 

 

 

 

 

$

107.38

 

Utilities

 

SRP

 

809-891-005

 

 

 

$

124.36

 

$

118.12

 

 

 

$

242.48

 

Utilities

 

SRP

 

809-891-005

 

 

 

$

139.16

 

$

289.06

 

 

 

$

428.22

 

Utilities

 

TECO Tampa Electric

 

1281 0573049

 

 

 

$

105.97

 

$

192.41

 

 

 

$

301.27

 

Electric

 

Terminix

 

932802

 

684044

 

$

40.60

 

$

40.00

 

 

 

$

80.60

 

Pest Control

 

Terminix Service, Inc.

 

36-932802

 

 

 

 

 

 

 

 

 

$

83.04

 

 

 

The Coding Institue

 

46573233

 

 

 

$

199.00

 

 

 

 

 

$

199.00

 

 

 

The Gas Company

 

137-593-4193-9

 

 

 

$

23.20

 

$

37.58

 

 

 

$

60.78

 

 

 

The Gas Company

 

195-122-6020-7

 

 

 

 

 

$

107.58

 

 

 

$

107.58

 

 

 

The Gas Company

 

148-922-8067-9

 

 

 

 

 

$

55.37

 

 

 

$

55.37

 

 

 

The State Insurance Fund

 

5177-97-8

 

2313350

 

 

 

$

317.06

 

 

 

$

317.06

 

 

 

The State Insurance Fund

 

5177-97-8

 

2313350

 

 

 

$

520.01

 

 

 

$

520.01

 

 

 

The Singenls Corporation

 

RS49745

 

IV46909

 

$

36.27

 

 

 

 

 

$

36.27

 

Utility

 

Tucson Electric Power

 

9726762941

 

 

 

$

223.94

 

 

 

 

 

$

223.94

 

Energy

 

UG Gas Service

 

212 963 2992 66

 

 

 

$

56.48

 

$

87.62

 

 

 

$

144.10

 

Gas

 

Unisource

 

7661580

 

 

 

$

92.02

 

 

 

 

 

$

92.02

 

 

 

Unisource

 

10712062

 

 

 

$

229.00

 

 

 

 

 

$

229.00

 

 

 

Unisource

 

474561

 

 

 

$

240.26

 

 

 

 

 

$

240.26

 

 

 

UPS

 

F27664

 

0000F27664266

 

$

75.87

 

 

 

 

 

$

75.87

 

Shipment

 

UPS

 

 

 

0000F27664266

 

$

79.66

 

 

 

 

 

$

79.66

 

 

 

UPS

 

 

 

0000F27664266

 

$

3.79

 

 

 

 

 

$

3.79

 

 

 

Virginia Natural Gas

 

25841-32072

 

 

 

 

 

$

119.19

 

 

 

$

119.19

 

 

 

Washington Gas

 

0224604173

 

 

 

$

0.00

 

$

63.69

 

43.45

 

$

63.69

 

Gas

 

Washington Gas

 

0651900367

 

 

 

$

39.52

 

 

 

 

 

$

39.52

 

Gas

 

Washington Gas

 

224604173

 

 

 

$

65.49

 

 

 

 

 

$

65.49

 

 

 

Washington Gas

 

651900367

 

 

 

$

57.30

 

 

 

 

 

$

57.30

 

 

 

Washington Gas

 

651900367

 

 

 

$

89.29

 

 

 

 

 

$

89.29

 

 

 

Waste Management

 

099-0057821-2099-1

 

1055935-2099-7

 

$

89.15

 

$

175.42

 

86.19

 

$

178.38

 

Waste

 

West Virginia State Tax Department

 

56-202-7533-001

 

 

 

$

431.89

 

 

 

 

 

$

431.89

 

 

 

Xcel Energy

 

53-7661387-3

 

0060357060

 

$

111.01

 

$

159.53

 

54.13

 

$

215.41

 

Energy

 

State of Conneticut

 

 

 

6000432581

 

 

 

$

180.00

 

 

 

$

180.00

 

 

 

NCO Financial Systems, Inc

 

474561

 

 

 

$

240.26

 

 

 

 

 

$

240.26

 

 

 

FCB

 

117506-7

 

 

 

$

718.02

 

 

 

 

 

$

718.02

 

 

 

Sadona Ridge

 

 

 

 

 

$

50.02

 

 

 

 

 

$

50.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

81,224.95

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE 5


--------------------------------------------------------------------------------


Cost to repair and replace computer and network systems removed and erased by
Crdentia and recovery of the www.travmedusa.com website

Bill

 

05/31/2006

 

8248

 

CNP Technologies

 

Start up of computers due to stealing from Crdentia 3248

 

Accounts Payable

 

3,520.00

 

Bill

 

06/13/2006

 

8198

 

CNP Technologies

 

 

 

Accounts Payable

 

11,458.87

 

Bill

 

05/15/2006

 

8316

 

CNP Technologies

 

Networking Due to data drops being taken 8316

 

Accounts Payable

 

3,675.00

 

Bill

 

05/15/2006

 

60501

 

Soncy, LLC

 

Travmedusa.com back from Crdentia

 

Accounts Payable

 

52.30

 

Bill

 

05/18/2006

 

60502

 

Soncy, LLC

 

Travmedusa.com back from Crdentia-securing website from crdentia

 

Accounts Payable

 

117.50

 

Bill

 

05/19/2006

 

60503

 

Soncy, LLC

 

Travmedusa.com back from Crdentia-securing control panel passwords Iron

 

Accounts Payable

 

141.00

 

Bill

 

05/22/2006

 

60504

 

Soncy, LLC

 

Travmedusa.com back from Crdentia-securing control panel passwords Iron

 

Accounts Payable

 

305.50

 

Bill

 

05/26/2006

 

60505

 

Soncy, LLC

 

tables for nurses on website trouble shooting

 

Accounts Payable

 

141.00

 

Bill

 

06/30/2006

 

618

 

Soncy, LLC

 

Removed names off website of old recruiters

 

Accounts Payable

 

47.00

 

Cost to repair and replace computer and network systems removed and erased by
Crdentia and recovery of the www.travmedusa.com website

 

 

 

19,458.17

 

 

Cash Cost Damages by Crdentia 1 Schedule 5


--------------------------------------------------------------------------------


EXHIBIT “C”

September       , 2007

Bridge Healthcare Finance, LLC
Bridge Opportunity Finance, LLC
235 S.Wacker Drive
Suite 5350
Chicago, IL 60506
Attention: Kim Gordon

Re:          Crdentia Corp. / TRAVMED, USA, Inc. Litigation

Dear Ms. Gordon:

This letter will serve as notice to Bridge Healthcare Finance, LLC and Bridge
Opportunity Finance, LLC (collectively “Bridge”) that all litigation by and
among Crdentia Corp., CRDE Corp., Robert Litton, Steve Williams and TRAVMED USA,
Inc. has been resolved.

Therefore, any and all amounts up to but not to exceed the total sum of
Twenty-Five Thousand Dollars ($25,000.00) which Bridge retained in its accounts
in anticipation of potential payment of fees for litigation including any of
Crdentia Corp., CRDE Corp., TRAVMED USA, Inc., Mr. Litton or Mr. Williams should
be returned to Crdentia Corp. This letter will act as your direction to return
any and all such retained amounts to Crdentia Corp.

CRDENTIA CORP.

 

 

 



By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

CRDE CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 


--------------------------------------------------------------------------------


 

By:

 

 

 

Robert Litton

 

 

 

 

 

 

 

 

 



By:

 

 

 

Steve Williams

 

 

 

 

 

 

 

 

TRAVMED USA, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Its:

 

 

2


--------------------------------------------------------------------------------


EXHIBIT “D”

GE CAPITAL

Account Payment History – As Of 06-11-2007

Customer Name:                            TRAVMED USA INC

Contract Number:                     7288756001

“This page displays payments received by this office to date.”

Date

 

Check Number

 

Amount

 

04/20/2004

 

10904

 

$

170.81

 

05/24/2004

 

11191

 

$

121.31

 

06/24/2004

 

 

 

$

121.31

 

07/18/2004

 

 

 

$

121.31

 

08/28/2004

 

12149

 

$

121.31

 

09/18/2004

 

12433

 

$

121.31

 

10/30/2004

 

12857

 

$

121.31

 

11/23/2004

 

13131

 

$

143.31

 

12/17/2004

 

13373

 

$

121.31

 

01/21/2005

 

13724

 

$

121.31

 

02/30/2005

 

14033

 

$

121.31

 

03/16/2005

 

14328

 

$

121.31

 

04/12/2005

 

14659

 

$

121.31

 

05/15/2005

 

14920

 

$

121.31

 

06/10/2005

 

15306

 

$

121.31

 

07/28/2005

 

 

 

$

121.31

 

02/21/2005

 

 

 

$

121.31

 

05/22/2005

 

 

 

$

121.31

 

11/08/2005

 

44553

 

$

121.31

 

12/05/2005

 

SPDPAY

 

$

264.62

 

01/28/2006

 

46652

 

$

143.31

 

03/22/2005

 

47651

 

$

141.31

 

04/15/2006

 

48005

 

$

47.80

 

04/15/2006

 

48005

 

$

143.31

 

08/29/2006

 

48005

 

$

121.31

 

10/18/2006

 

SPDPAY

 

$

169.12

 

11/13/2006

 

50753

 

$

143.31

 

Total Paid

 

 

 

$

3,530.48

 

 

 

Total Still Due:

 

$ 

1,343.67

 

 

BILLED UNPAID ITEMS AS OF 06-11-2007

DESC

 

DUE DATE

 

ORG AMT

 

REM AMT

 

LATE CHARGES

 

06/24/2006

 

$

22.00

 

$

22.00

 

LATE CHARGES

 

07/24/2006

 

$

22.00

 

$

22.00

 

REGULAR PAYMENT

 

07/24/2006

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

07/24/2006

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

08/24/2006

 

$

22.00

 

$

22.00

 

REGULAR PAYMENT

 

08/24/2006

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

08/24/2006

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

09/24/2006

 

$

22.00

 

$

22.00

 

REGULAR PAYMENT

 

09/24/2006

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

09/24/2006

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

10/24/2006

 

$

22.00

 

$

22.00

 

REGULAR PAYMENT

 

10/24/2006

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

10/24/2006

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

11/24/2006

 

$

22.00

 

$

22.00

 

REGULAR PAYMENT

 

11/24/2006

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

11/24/2006

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

12/24/2006

 

$

22.00

 

$

22.00

 

REGULAR PAYMENT

 

12/24/2006

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

12/24/2006

 

$

8.46

 

$

8.46

 

REGULAR PAYMENT

 

01/24/2007

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

01/24/2007

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

01/24/2007

 

$

22.00

 

$

22.00

 

PROPERTY TAX

 

02/24/2007

 

$

19.26

 

$

19.25

 

S/U TAX-PROP TX

 

02/24/2007

 

$

1.44

 

$

1.44

 

PROPERTY TAX

 

02/24/2007

 

$

5.20

 

$

5.20

 

S/U TAX PROP TX

 

02/24/2007

 

$

0.39

 

$

0.39

 

PROPERTY TAX

 

02/24/2007

 

$

5.20

 

$

5.20

 

S/U TAX-PROP TX

 

02/24/2007

 

$

0.39

 

$

0.39

 

REGULAR PAYMENT

 

02/24/2007

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

02/24/2007

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

02/24/2007

 

$

22.00

 

$

22.00

 

REGULAR PAYMENT

 

03/24/2007

 

$

112.85

 

$

112.85

 

SALES/USE TAX

 

03/24/2007

 

$

8.46

 

$

8.46

 

LATE CHARGES

 

03/24/2007

 

$

22.00

 

$

22.00

 

Total Still Due:

 

 

 

 

 

$

1,343.67

 

 

1


--------------------------------------------------------------------------------